ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ARTHUR N. MARTIN, JR., of NEWARK, who was admitted to the bar of this State in 1973, be publicly reprimanded for violating DR 6-101(A)(l) and RPC 1.1(a) (gross neglect), DR 7-101(A)(3) (prejudice or damage to client), RPC 1.3 (lack of diligence), RPC 1.1(b) (pattern of neglect), RPC 1.4 (failure to communicate), and RPC 8.4(c) (misrepresenting the status of a matter), said violations having occurred during the same period of time as those for which respondent was previously suspended from practice;
And the Disciplinary Review Board having further recommended that respondent practice under the supervision of a proctor for a period of one year retroactive to September 6, 1992, the expiration date of the proctorship under which he now practices;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and ARTHUR N. MARTIN, JR., is hereby publicly reprimanded; and it is further
ORDERED that respondent continue to practice under the supervision of a proctor for one additional year, retroactive to September 6, 1992; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.